NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CORY HOCH,                                      No.    16-15448

                Plaintiff-Appellant,            D.C. No.
                                                1:10-cv-02258-AWI-DLB
 v.

JOHN SANZBERRO,                                 MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                       Argued and Submitted May 15, 2018
                              Pasadena, California

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      In this action under 42 U.S.C. § 1983, Cory Hoch, a patient civilly detained

in a California state hospital, appeals from the grant of summary judgment to John

Sanzberro, a psychiatric technician and unit supervisor at the hospital. As the

parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. Sanzberro is entitled to qualified immunity from Hoch’s claims for

money damages. Assuming that Sanzberro’s conduct violated the Fourth

Amendment, it was not clearly established in March 2008 that a state-hospital

psychiatric technician in receipt of information that a detained patient-parolee had

been found with plainly patient-restricted materials lacked sufficient cause to

justify a search and seizure of that patient’s effects. Hoch offers no valid precedent

that would have placed the supposed unlawfulness of Sanzberro’s conduct “beyond

debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (internal

quotation mark omitted).

      2. Hoch lacks standing to seek a court order directing Sanzberro to return

Hoch’s laptop. See Ctr. for Biological Diversity v. Mattis, 868 F.3d 803, 815 (9th

Cir. 2017); see also FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31 (1990).

The evidence uniformly indicates that Sanzberro is incapable of returning the

laptop: as Hoch conceded at deposition, the laptop is not in Sanzberro’s custody or

control because, pursuant to a court order, it was placed in the custody of the Los

Angeles County District Attorney’s Office, where it remains. It is therefore

“merely speculative[] that [Hoch’s] injury will be redressed” by a court order

directing Sanzberro to return it. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561

(1992) (internal quotation marks omitted).

      3. Hoch’s claim for a declaratory judgment is moot. See Preiser v. Newkirk,


                                          2
422 U.S. 395, 401 (1975); Skysign Int’l, Inc. v. City & Cty. of Honolulu, 276 F.3d

1109, 1114 (9th Cir. 2002). Because a California regulation now bars civilly

detained patients “from having personal access to, possession, or on-site storage”

of internet-capable electronic devices, see Cal. Code Regs. tit. 9, § 4350 (2018),

Hoch has no ongoing interest in a declaration of his privacy rights in such devices.

Moreover, because this appeal arises from Hoch’s storage of patient-restricted

materials on an electronic device, a declaration of the privacy rights of civilly

detained patients in their rooms and non-electronic personal effects generally

would be “an opinion advising what the law would be upon a hypothetical state of

facts.” Preiser, 422 U.S. at 401 (internal quotation marks omitted). We reject

Hoch’s request, first asserted in his reply brief on appeal, that we invalidate

California’s electronic-device ban as violating the First Amendment. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      4. Because Hoch has not explained what colorable causes of action he could

or would attempt to plead against Coalinga State Hospital on remand, we decline

his request for leave to add such claims. See Missouri ex rel. Koster v. Harris, 847

F.3d 646, 655-56 (9th Cir. 2017).

      AFFIRMED.




                                           3